Citation Nr: 0320949	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-08 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to September 1945.  
He died in July 1989.  The appellant in this case is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995  decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In December 1988, the Board issued a decision denying the 
appellant's claim.  She appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court, in January 2000, issued an Order 
vacating the Board's decision and remanding the case for 
further action as set forth in the Joint Motion.  

Pursuant to the Joint Motion and the Court's Order, the Board 
Remanded the case to the RO in August 2000 with instructions 
for the RO to undertake an additional search for the 
veteran's service medical records, to request records of the 
veteran's final hospitalization, and to schedule the 
appellant for a personal hearing before a Veteran's Law Judge 
at the RO.  Further requests were made for the veteran's 
records and, ultimately, the appellant withdrew her request 
for a hearing.  The actions requested in the Board Remand 
having been completed, the case is again before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in July 1989 of cardiac arrest due to 
arteriosclerosis of unknown duration; diabetes mellitus was 
listed as a significant contributing factor.  

2.  Service connection was not established for any disability 
during the veteran's lifetime.  

3.  The medical evidence does not show a causal connection 
between the veteran's service and the conditions that caused 
his death.  The medical evidence does not show that 
arteriosclerosis was present during service or within 1 year 
after the veteran's separation from service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1995 rating decision, January 1996 statement of the case, 
the Board's December 1998 decision, and the June 2003 
supplemental statement of the case, the claimant and her 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claim.  In addition, by letter dated in 
January 2003, the RO explained the provisions of the VCAA, 
gave additional notice of the evidence needed to substantiate 
the claim on appeal, and asked the claimant to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and private medical records.  As discussed in detail below, 
the Board finds that the evidence in this case is sufficient 
to render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board finds that the claimant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran's service medical records, which include the 
reports of his service entrance examination, dated in July 
1942; examinations for flying, dated in March and May 1943; 
and the veteran's separation medical examination, dated in 
September 1945, are completely negative for evidence of heart 
disease, diabetes mellitus, or any other endocrine disorder.  
The records also contain records of a September 1942 
hospitalization, at which time the veteran was admitted with 
complaints of general malaise and tiredness.  He indicated 
that his mother had diabetes.  Examination revealed no heart 
or endocrine system abnormalities.  The final diagnosis for 
that hospitalization was acute, mild, catarrhal 
nasopharyngitis.  

There is some indication in the claims file that the 
veteran's service medical records may have been damaged in 
the 1973 fire at the National Personnel Records Center 
(NPRC)-the edges of some of the records are charred.  There 
is no indication that any records are missing, however.  

The veteran's separation qualification record and a report of 
separation, WD AGO Form 53-55, also do not note any heart 
disease or diabetes mellitus.  That form also does not 
indicate that the veteran was awarded any medals reflecting 
combat, including a Purple Heart.  The form does show that 
the veteran's military occupational specialty was as an 
entertainment specialist.  

In October 1945, the veteran filed a claim for service 
connection for several disabilities, including flu symptoms.  
He indicated that he had been treated for the flu at a 
service department hospital in December 1942.  

During a physical examination in December 1947, the veteran 
denied a history of serious illnesses.  He reported that the 
only prior major operations were tonsillectomy and 
adenoidectomy in 1928.  He did not report any combat-related 
injuries.  Examination revealed no abnormalities of the 
heart, arteries, bones, joints, or muscles.  No notation of 
diabetes or symptoms thereof were reported.  

The veteran died on July [redacted]
, 1989.  The death certificate 
indicates that the immediate cause of death was cardiac 
arrest due to arteriosclerosis with a significant 
contributing condition of diabetes mellitus.  Service 
connection was not established for any disability during the 
veteran's lifetime.  

In her claim for benefits, received in February 1995, the 
appellant stated that near the end of the veteran's term in 
service he was severely wounded in action.  She indicated 
that he acquired various injuries in the line of fire.  
Surgery was necessary for two of these injuries.  She stated 
that the veteran was shot in the buttocks and required 
surgery to remove the bullet.  The appellant stated that both 
of the veteran's hands were torn and severely damaged while 
in the line of fire and he required surgery and four years of 
physical therapy for these injuries.  She indicated that skin 
and muscle were torn from the inside of the veteran's legs 
caused by flak.  Finally, the appellant stated that during 
that hospitalization, it was discovered that the veteran was 
borderline "sugar diabetic."  

In April 1995, the RO received a response from the National 
Personnel Records Center (NPRC) indicating that veteran's 
service medical records, including the available requested 
physical examinations and other records, had been forwarded.  

In an October 1995 letter, the appellant stated that she was 
unable to discover the place and date of the veteran's 
surgery, but indicated that it was near the end of his term 
in service.  The appellant was also unsuccessful in locating 
physical therapy records for treatment immediately after 
service in New York City.  

A private physician wrote in June 1996 that he had treated 
the veteran for several years prior to the physician's 
retirement in 1987.  He stated that he no longer had any 
records, but that he recalled treating the veteran for 
routine care and for diet-controlled diabetes.  He indicated 
that it was his understanding that the veteran died of a 
heart attack and stated that it was generally accepted that 
individuals with diabetes are more likely to have coronary 
artery disease and more prone to sudden death from coronary 
occlusion than the general public.  

At a hearing before a hearing officer in July 1996, the 
appellant testified that she met the veteran in September of 
1971.  She indicated that her knowledge of events prior to 
that date was based on the history provided by the veteran.  
The appellant testified that the veteran had been injured 
shortly before discharge from service.  She stated that the 
injury occurred on his very last mission in active service.  
In testing before surgery for those injuries, diabetes was 
noted.  The appellant indicated that the injuries occurred in 
combat and were to both hands, the buttocks, and the skin and 
muscle on his inner legs.  She indicated that the veteran was 
initially hospitalized in England, but was unaware of the 
exact location.  After discharge from service the veteran 
sought private treatment in New York for his injuries.  The 
appellant attempted to obtain records from this period of 
time, but was unable to do so.  She indicated that the 
veteran's wounds were evident to her, even twenty-five years 
after service.  The appellant testified that the veteran 
moved to California in the late 1950s or early 1960s.  At 
that time he sought treatment with the private physician 
noted above.  She further testified that, at the time she met 
him, the veteran was already being treated for diabetes with 
dietary restrictions, but not for heart problems.  The 
veteran was not treated with insulin or medication.  The 
appellant stated that the veteran's mother had been diabetic 
and was treated with insulin.  

Following the hearing, the RO made a request to the NPRC, in 
July 1996, for an additional search for any other service 
medical records, including extracts from the Office of the 
Surgeon General.  As no response had been received from the 
NPRC, the RO again requested any additional service medical 
records in October 1996.  Also in October 1996, the RO 
received a response from the United States Army and Joint 
Services Environmental Support Group (ESG).  The Director of 
the ESG indicated that the information received was 
insufficient for the purpose of conducting meaningful search 
of stressor information.  He recommended that the RO contact 
the NPRC and the National Archives and Records Administration 
(NARA) for further information.  

The appellant submitted records obtained from the 390th 
Memorial Museum Foundation, dated in August 1996.  The 
records indicated that the veteran's final mission (of 35 
missions) was on July 28, 1944, with a target of Merseburg, 
Germany.  There is no indication in those records that the 
veteran suffered any injury during that mission.  

In January 1997, the RO requested records from NARA.  The 
record does not contain a response.  Nor was any response 
received to the October 1996 request from the NPRC.  

Pursuant to the January 2000 remand by the Court, the Board 
Remanded the case to the RO in August 2000, requesting that 
the RO make another attempt to secure the veteran's service 
medical records through official channels and to schedule the 
appellant for a personal hearing before a Veterans Law Judge.  
The appellant subsequently withdrew her request for a 
personal hearing.  

In October 2000, the NPRC responded that all available 
medical records on file had previously been furnished.  

The RO twice requested records of the veteran's final 
treatment from the private facility where he died, without 
response.  

In May 2003, the appellant's attorney submitted the report of 
a medical consultation that was obtained during the veteran's 
final emergency room visit, where he died.  The examiner 
noted that the veteran had a history of non-insulin-requiring 
diabetes mellitus which had been treated with oral 
medications.  It was unclear whether he had been taking his 
medications recently.  Reportedly, he was last seen by a 
physician approximately two weeks previously for bronchitis; 
according to his family, he had not had a complete medical 
evaluation for an extended period of time.  The consultant 
indicated that the veteran had been brought to the emergency 
room in full cardiac arrest, with cardiopulmonary 
resuscitation in progress.  The report describes in some 
detail the treatment that was rendered during that emergency.  
The examiner listed the cause of death as cardiopulmonary 
arrest, possibly secondary to acute myocardial infarction and 
primary ventricular arrhythmia.  

The RO has made multiple attempts to obtain additional 
service medical records from several sources.  The service 
records which are available, however, do not make any 
reference to a diagnosis of diabetes mellitus or even 
"borderline diabetes."  Neither do they reflect 
hospitalization and surgery for injuries sustained combat 
shortly before his separation from service, despite the 
appellant's statements and hearing testimony regarding the 
veteran's combat wounds.  It is significant in this regard 
that the appellant first met the veteran more than 25 years 
after his separation from service and that she has no direct 
knowledge of injuries he may have sustained during service or 
of treatment he may have received during service or during 
the first few years after his separation from service.  

Moreover, in his 1945 claim for VA compensation benefits and 
at the time of an examination in 1947, the veteran indicated 
that his only major surgery had been a tonsillectomy in 1928.  
He did not report any combat injuries and he stated that his 
only hospitalization during service was in 1942 for treatment 
of flu.  

The Board does not question the appellant's sincerity and 
veracity, but the available service medical records do not 
indicate treatment for any combat wounds.  Nor do they 
mention any clinical findings or diagnosis indicative of 
diabetes mellitus or heart disease.  

While the medical evidence developed in conjunction with the 
appellant's claim does indicate that the veteran was treated 
for diabetes during the 1980s, there simply is no medical 
evidence that he had diabetes in service, within one year 
after his separation from service, or for many years 
thereafter.  

It is unfortunate that service department records that 
conceivably might have corroborated the appellant's claim 
might possibly have been lost in the 1973 fire at the NPRC.  
It is also unfortunate that, if the veteran did indeed have 
diabetes during or shortly after service, he did not raise 
his claim many years ago, when medical records documenting 
that fact might still have been available.  

Nevertheless, service connection for the cause of the 
veteran's death must be based on medical evidence showing 
that his death was due to a disability that was related to 
service, rather than on the appellant's unsupported lay 
statements and hearing testimony.  

The Court has held that lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of cognizable medical 
evidence to support a claim, lay assertions of medical 
causation or diagnosis do not constitute competent evidence.  
Tirpak v. Derwinski, 2 Vet. App. 610, 610-11 (1992).  

In this case, although the record does indicate that the 
veteran had diet-controlled diabetes mellitus and that it may 
have played a role in producing the heart disease that was 
the primary cause of his death, there is no competent medical 
evidence whatsoever that the veteran's diabetes had its 
origins in or was in any way due to service.  

Likewise, the record does not show that the heart disease 
that was the primary cause of death began during service or 
was manifest for many years after the veteran's separation 
from service.  In fact, there is no medical evidence of heart 
disease prior to the date of the veteran's death.  

Lacking medical evidence that either of the conditions that 
played a role in causing the veteran's death began during 
service or were manifest to a compensable degree within the 
first year after his separation from service, service 
connection is not established for the cause of the veteran's 
death.  The appellant's claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

